Simmons, C. J.
Where in a criminal case the vital issue of fact is whether or not the alleged crime was committed within the period of the statute of limitations, and the judge, while a witness for the State is on the stand, carries him through a rigid examination upon this point, eliciting from the witness answers which fail to establish the time when the crime was committed, the witness giving answers to the effect that it may or may not have been perpetrated within the period of the statute of limitations, it is error for the judge, when the witness has finally brought the time within the statute, to remark within the hearing of the jury, “That is sufficient.” This, under the circumstances of the case, might be fairlj' construed as such an expression of opinion on the evidence as, under section 1032 of the Penal Code, imperatively requires the grant of a new trial. Judgment reversed,.

All the Justices concurring.